Case 0:19-cv-60341-MGC Document 242 Entered on FLSD Docket 08/31/2020 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA
                     CASE NO. 19-CV-60341-CIV-COOKE/SNOW

   OJ COMMERCE LLC; and
   NAOMI HOME, INC.,

                    Plaintiffs,

   v.


   KIDKRAFT, INC.; and
   MIDOCEAN PARTNERS IV, L.P.,

                    Defendants.

   ____________________________________/

    DEFENDANTS’ SUPPLEMENTAL BRIEF IN SUPPORT OF THEIR MOTION FOR
                        SUMMARY JUDGMENT
Case 0:19-cv-60341-MGC Document 242 Entered on FLSD Docket 08/31/2020 Page 2 of 8




             Plaintiffs’ Supplement changes nothing. There is still no actual evidence to raise a
   genuine dispute of material fact. Plaintiffs continue to try to conjure up disputes about im-
   material factual issues that, true or not, are legally insufficient to sustain their claims. But
   there remains no evidence to support essential elements of their claims. Most notably, there
   is no evidence that KidKraft did anything to foreclose Naomi Home’s access to other retail-
   ers—indeed, there is no evidence that KidKraft ever said anything to any other retailer about
   Plaintiffs. This was reaffirmed by the recent discovery. And there is no evidence that
   KidKraft’s termination of OJC as a retailer of KidKraft products—one retailer among hun-
   dreds, which sold only          (!) KidKraft kitchens over a 6-month stretch in 2016—harmed com-
   petition in any way. It is undisputed that OJC continued to sell NH kitchens at all times, and
   OJC’s sales of NH kitchens skyrocketed after KidKraft ended its relationship with OJC.
   There is no evidence KidKraft foreclosed NH’s ability to compete for the sale of toy kitchens
   in any way. Defendants’ Motion for Summary Judgment should be granted on all claims.
   I.      Plaintiffs Still Offer No Evidence KidKraft Foreclosed NH’s Access to the Market.
             To survive Defendants’ Motion to Dismiss, Plaintiffs claimed KidKraft prevented
   them from selling NH’s kitchen to Costco and potentially other retailers. MSJ Reply at 5–6.
   As before, however, there is no evidence that KidKraft ever said anything to Costco or any
   other retailer about Plaintiffs. Costco’s toy buyer, Trisha Triplett, testified that KidKraft never
   said anything to Costco about Plaintiffs. Supp. Ex. 1 (Triplett 107:24–108:6, 146:16–25). All
   KidKraft witnesses employed at that time testified they never spoke to any retailer about
   Plaintiffs. Supp. Exs. 2–4 (Light 7/30 30:15–31:14; Wolfson 341:21–342:8; Barr 273:19–
   274:20). There is no evidence to the contrary. No documents. No testimony. KidKraft was
   not even aware NH was trying to sell its kitchen to Costco. Supp. Ex. 2 (Light 7/30 29:25–
   30:3). There is no evidence KidKraft did anything to foreclose NH’s access to the market.
             Ms. Triplett testified that KidKraft had nothing to do with Costco’s decision not to
   buy NH’s kitchen; she was simply not interested in NH’s product. See Supp. Ex. 1 (Triplett
   84:25–85:7, 139:15–140:3). Costco did not fear that KidKraft would retaliate against it for
   carrying a competitor’s product—in fact, Costco chose a competitor’s kitchen (from Team-
   son) in that same buying cycle.1 Id. at 144:17-23.


   1
       Plaintiffs initially claimed Shannon Lord, an IT analyst who works on Costco’s Mexico IT systems, told Jacob
Case 0:19-cv-60341-MGC Document 242 Entered on FLSD Docket 08/31/2020 Page 3 of 8



             As Ms. Triplett testified, for the 2017 holiday buying season, Costco considered over
   1,000 toys over a 6-month period from August 2016–February 2017. Id. at 18:21–21:9;
   108:11–114:4. Costco had numerous meetings and product demonstrations with potential
   suppliers, narrowing down to 220 products for its final decision in early February. Id. It
   considered 3 toy kitchens in that process: KidKraft (wooden), Teamson/Kenyield
   (kitchen/dollhouse combo), and Step2 (plastic). Id. at 114:16–116:13. On February 9, 2017,
   Costco informed KidKraft it would not carry a KidKraft kitchen in its stores. Id. at 131:6–
   133:13; SOF ¶ 52. It instead decided to carry Teamson’s product. Id.
             NH was not evaluated in that process because it did not even reach out to Costco until
   February 6, 2017, when Costco was finalizing its decision to buy Teamson’s product for hol-
   iday 2017. See Supp. Ex. 5 (Triplett Ex. 9); Supp. Ex. 1 (Triplett 140:19–141:19). This is
   undisputed. Costco had not even heard of NH prior to receiving that cold-email outreach—
   also undisputed—but nonetheless meaningfully reviewed the offering. Supp. Ex. 1 (Triplett
   135:21–136:4; 141:10–19; 147:19–148:17). On February 16, 2017—a week after Costco told
   KidKraft that it would not be carrying a KidKraft kitchen in 2017—Costco informed NH that
   it was “                                                                 .”2 Id. at 139:22–23. Ms. Triplett
   “
                                                                                                           .” Id. at
   148:3-17. She testified that “                               ” KidKraft had nothing to do with Costco’s
   decision not to carry NH’s kitchen, and KidKraft never said anything to Costco about NH or
   any competitor’s product. Id. at 84:25–85:7; 107:24–108:6, 146:16-25; 155:15–156:15.
             Plaintiffs offer no evidence to raise a genuine dispute about these dispositive facts.
   Instead, they cite Ms. Triplett’s inability to answer a question about theoretical possibilities.
   Pl. Supp. at 3. But that’s not evidence. “                                  ” is not a basis to send this case



       Weiss that Costco rejected NH’s offer because it feared jeopardizing its relationship with KidKraft. SOF ¶¶
       36, 60–70. After Ms. Lord submitted a declaration explaining that such a phone call never happened, Plaintiffs
       opposed summary judgment on the basis that they had not yet deposed Ms. Lord. MSJ Opp. at 7–8, Opp.
       SOF ¶¶ 62–64, 68–69. But Plaintiffs did not even try to depose her, thereby conceding there is no evidence to
       support their claim. Ms. Lord’s declaration and SOF ¶¶ 62-64, 68-69 are undisputed.
  2
       NH’s sales representative, Michael Drobnis, testified that no one at Costco ever told him that Costco feared
       retaliation from KidKraft, and that he has no knowledge of KidKraft threatening Costco not to carry compet-
       itors’ products. See Supp. Ex. 6 (Drobnis 100:15–101:5; 131:23–132:8). He testified that he has “
                 ” whether KidKraft said anything to Costco, and that it wouldn’t “           ” to threaten a retailer
       “                                    .” Id. at 122:19–22, 22:12–23:3.

                                                            2
Case 0:19-cv-60341-MGC Document 242 Entered on FLSD Docket 08/31/2020 Page 4 of 8



   to a jury. Ms. Triplett—Costco’s toy buyer—testified clearly that (i) she is not aware of
   KidKraft ever threatening Costco about NH, and (ii) if that actually happened, she would
   know about it. Supp. Ex. 1 (Triplett 155:15–156:15). There is no evidence to the contrary.
   Lacking evidence, Plaintiffs try to divert attention by pointing to documents that have nothing
   to do with Plaintiffs or the sale of toy kitchens in the U.S. First, Plaintiffs cite an email about
   Costco Canada’s eCommerce business, even though they do not claim they attempted to sell
   kitchens to Costco Canada. Pl. Supp. at 3 & Ex. 16. The email is clear on its face that it
   relates to Costco Canada, and Ms. Triplett confirmed that it had nothing to do with her buy-
   ing decisions in the U.S. Supp. Ex. 1 (Triplett 72:19–73:9; 91:18–23; 94:24–95:3; 158:4–11).
   Second, Plaintiffs cite a document that relates to train sets—not kitchens—that has no con-
   nection with Costco’s decision not to carry NH’s toy kitchen.3 Not surprisingly, there is noth-
   ing in these documents that mentions Plaintiffs or provides any evidence that KidKraft ever
   said anything to Costco about Plaintiffs. Plaintiffs’ paranoid speculation is not evidence.4
  II.      KidKraft’s Termination of OJC Is Not an Antitrust Violation as a Matter of Law.
             As before, Plaintiffs are left with nothing but their claim that KidKraft terminated OJC
   as a KidKraft retailer, which is not an antitrust violation. MSJ Reply at 6–8. It is undisputed
   that OJC never stopped selling NH toy kitchens, and those sales skyrocketed post-termina-
   tion. Reply SOF ¶¶ 95–96. KidKraft’s refusal to sell KidKraft kitchens to OJC could not
   possibly foreclose OJC’s sale of its own NH kitchens. Moreover, Plaintiffs do not attempt to
   point to any evidence showing that reducing one retailer of KidKraft toy kitchens among
   hundreds nationwide, which sold just                 KidKraft toy kitchens over a 6-month span in 2016
   (Reply SOF ¶ 20), harmed competition in the alleged market. KidKraft is entitled to make its
   own decisions about the retailers with whom it will deal, and because there is no evidence of
   harm to competition from KidKraft terminating OJC as a retailer of KidKraft products, sum-
   mary judgment in KidKraft’s favor is required. See MSJ at 11, MSJ Reply at 6–7.5

  3
       Pl. Supp. Ex. 15 relates to an agreement to make a particular train set available exclusively to Costco—a
       practice wholly acceptable and not violative of antitrust laws. This email has nothing to do with Plaintiffs or
       even toy kitchens, and it does not refer to “cut[ting]off all retailers” as Plaintiffs absurdly claim.
  4
       Plaintiffs also contend that KidKraft was “[g]earing up for war” based on the idea that documents that do not
       reference Plaintiffs in any way somehow suggest KidKraft was trying to exclude competition. Pl. Supp. at 1–
       3. Plaintiffs even quote an email from KidKraft’s former president to a college buddy where he recommends
       how to try to sell more bicycles on Amazon—something that has no connection to Plaintiffs. See Pl. Supp.
       Ex. 2. And, to top it off, Plaintiffs rely on an International sales team document that has nothing to do with
       toy kitchens, Plaintiffs, or U.S. sales. See Pl. Supp. Ex. 21.
   5
       Plaintiffs also reference their allegation that they voluntarily pulled back on developing other products in July

                                                             3
Case 0:19-cv-60341-MGC Document 242 Entered on FLSD Docket 08/31/2020 Page 5 of 8



            Instead of pointing to any genuine dispute as to dispositive facts, Plaintiffs argue there
   should be a trial over KidKraft’s “motive” for terminating OJC. Pl. Supp. at 4–5. But that is
   wrong as a matter of law. MSJ at 16–17, MSJ Reply at 8. Even if, as Plaintiffs assert,
   KidKraft terminated OJC because it did not want to do business with a retailer that chose to
   compete with it, summary judgment is required. MSJ at 13–14, MSJ Reply at 8. No law
   requires KidKraft to continue to do business with a disloyal retailer that has become a com-
   petitor, particularly where there is no evidence that the refusal to deal has excluded competi-
   tion. Id.6 Thus, regardless of KidKraft’s motive, its termination of OJC—which did not fore-
   close OJC from selling NH kitchens, as shown by the undisputed fact that OJC’s sales of NH
   kitchens soared after the termination—cannot be the basis for an antitrust claim.
   III.     As a Matter of Law, KidKraft Lacks Monopoly Power.
            Post-briefing discovery has not raised any dispute about the facts that conclusively
   demonstrate that KidKraft is not a monopolist. It remains undisputed that KidKraft lost
   placement to competitors on the very accounts at which Plaintiffs claim they were foreclosed.
   See MSJ at 18, MSJ Reply at 9. Costco’s toy buyer testified that she considered two other toy
   kitchens (Teamson and Step2) in addition to KidKraft’s in 2017, and chose Teamson’s. Supp.
   Ex. 1 (Triplett 114:16–116:13, 133:24–134:3). KidKraft also lost placement to competitors at
   other retailers, including Sam’s Club, Walmart, Toys “R” Us, and Target. Supp. Ex. 7 (Light
   7/24 313:9–22). Instead of disputing this dispositive evidence, Plaintiffs argue that KidKraft
   is a monopolist by pulling quotes out of context from documents7 and extrapolating absurd


      2015 in an effort to please KidKraft. Pl. Supp. at 2–3. But there is no evidence KidKraft ever asked for or
      agreed to this, nor any evidence that Plaintiffs’ purported unilateral decision impacted competition in any
      way. Thus, even if Plaintiffs’ allegation is taken as true there is no evidence KidKraft did anything to foreclose
      NH from the market. MSJ Reply at 4–5. Plaintiffs’ Supplement changes nothing in this regard.
  6
      As one court reiterated earlier this month, “Competitors are not required to engage in a lovefest.” FTC v.
      Qualcomm, 2020 WL 4591476, at *11 (9th Cir. Aug. 11, 2020). That is because “the Sherman Act ‘does not
      restrict the long recognized right of [a] trader or manufacturer . . . freely to exercise his own independent
      discretion as to parties with whom he will deal.’” Id. (quoting Trinko, 540 U.S. at 408). Qualcomm empha-
      sized that Aspen Skiing (on which Plaintiffs rely) provides only a “limited exception to this general rule,”
      which “should be applied only in rare circumstances.” Id. at *11–12. Among other factors required to invoke
      the rare Aspen Skiing exception, a plaintiff must show that “the only conceivable rationale or purpose” of a
      refusal to deal “is ‘to sacrifice short-term benefits in order to obtain higher profits in the long run from the
      exclusion of competition.’” Id. at *11 (emphases added). Where, as here, there is no evidence that the refusal
      to deal excluded competition, the “limited exception” of Aspen Skiing cannot possibly apply. Id. at *11–13.
  7
      For example, Plaintiffs quote an email in which a junior salesperson suggested seeking a higher sales price to
      Walmart, and argue that it suggests KidKraft “can control prices.” Pl. Supp at 1. Nonsense. An internal
      email from a junior salesperson suggesting a price increase is not evidence of a monopoly. Moreover, Plain-
      tiffs’ cite to this document is misleading at best. KidKraft’s Head of Sales testified that (i) this idea made

                                                             4
Case 0:19-cv-60341-MGC Document 242 Entered on FLSD Docket 08/31/2020 Page 6 of 8



   inferences from irrelevant circumstances.8 These tangents are not indicators of monopoly
   power even if taken as true.
   IV.      KidKraft and MidOcean Are Not Capable of Conspiring.
            It is undisputed that, at all relevant times, MidOcean has been the majority owner of
   KidKraft, controls KidKraft’s Board, and controls KidKraft’s strategic direction. See Reply
   SOF ¶¶ 2–6. Under an unbroken chain of precedent following Copperweld, that is the end of
   Plaintiffs’ claim that MidOcean somehow conspired with KidKraft. MSJ at 19. Plaintiffs
   argue for the first time that Copperweld should not apply because MidOcean might theoreti-
   cally acquire a company that competes with KidKraft. Pl. Supp. at 5. But the same can be
   said of any parent company in any industry, and Plaintiffs cite no case that has ever adopted
   such a standard. Plaintiffs’ approach would turn Copperweld on its head. Parent companies
   who acquired competing sister companies would become walking conspiracies under Section
   1. But every circuit court to address this question has held that sister companies are not liable
   under Section 1 for agreements with their shared parent or with each other.9 Companies ac-
   quire competing companies all the time—the core point of Copperweld is that, once acquired,
   formerly competing companies are within one corporate family and are incapable of conspir-
   ing under Section 1. There is no evidence that could take MidOcean and its majority-owned
   portfolio company outside the protection of Copperweld.
                                                     CONCLUSION
            For the foregoing reasons, the Court should grant Defendants’ motion for summary
   judgment and award it judgment on all of Plaintiffs’ claims as a matter of law.




      “                 ” to him at the time, (ii) KidKraft did not try to raise prices to Walmart, (iii) he thought the
      suggestion was “            ,” (iv) the junior salesperson was “            ” in her assertions about competition
      in the marketplace, (v) this e-mail “                    ” with OJC or NH, and (vi) KidKraft lost the Walmart
      business thereafter to a plastic kitchen. Supp. Ex. 2 (Light 7/30 39:3–41:7).
  8
      Plaintiffs describe how KidKraft suspended customers’ product inventory feeds where customers sold products
      below a suggested retail price. These episodes have no connection to Plaintiffs or the alleged events of this
      case. Moreover, minimum pricing policies—a common practice across suppliers of all sizes—are not evidence
      of monopoly power. See Reply SOF ¶ 106; Vellturo Reb. Rep. ¶¶ 82–88. The Supreme Court has held that
      resale price maintenance practices do not violate antitrust laws and are not indicative of market power or
      competitive harm. See Leegin Creative Leather Prod., Inc. v. PSKS, Inc., 551 U.S. 887, 898 (2007).
  9
      See, e.g., Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 847 F.3d 1221, 1233 (10th Cir. 2017) (“every
      circuit to address the question” has held that “sister corporations that are wholly owned subsidiaries of the
      same parent” cannot violate Section 1); Gonzalez-Maldonado v. MMM Healthcare, 693 F.3d 244, 249 (1st
      Cir. 2012) (no Section 1 liability where two HMOs were sister companies controlled by a common parent).

                                                             5
Case 0:19-cv-60341-MGC Document 242 Entered on FLSD Docket 08/31/2020 Page 7 of 8



   DATED: August 31, 2020            Respectfully submitted,
                                     /s/ Joshua Lipton
                                     Joshua Lipton (Pro Hac Vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, N.W.
                                     Washington, DC 20036-5306
                                     Telephone: 202.955.8500
                                     Facsimile:   202.467.0539
                                     jlipton@gibsondunn.com

                                     Scott K. Hvidt (Pro Hac Vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     2001 Ross Avenue
                                     Dallas, Texas 75201-6911
                                     Telephone: (214) 698-3317
                                     Facsimile: (214) 571-2981
                                     shvidt@gibsondunn.com

                                     -and-

                                     Lawrence D. Silverman, Esq.
                                     Florida Bar Number: 7160
                                     Email: lawrence.silverman@akerman.com
                                     Alexandra M. Mora, Esq.
                                     Florida Bar Number: 052368
                                     Email: alexandra.mora@akerman.com
                                     AKERMAN LLP
                                     Three Brickell City Centre
                                     98 Southeast Seventh Street
                                     Suite 1100
                                     Miami, FL 33131
                                     Phone: (305) 374-5600
                                     Fax: (305) 374-5095

                                     ATTORNEYS FOR DEFENDANTS




                                       6
Case 0:19-cv-60341-MGC Document 242 Entered on FLSD Docket 08/31/2020 Page 8 of 8



                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 31st day of August, 2020, a true and correct copy of the
   foregoing brief was served via the Court’s CM/ECF System upon all counsel of record.


                                                          /s/ Alexandra M. Mora
                                                          Alexandra M. Mora
